DISMISS; and Opinion Filed November 20, 2015.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00483-CV

                                CITY OF DALLAS, Appellant
                                          V.
                                 NANCY BEGGS, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-11-14997-M

                            MEMORANDUM OPINION
                       Before Justices Lang-Miers, Brown, and Schenck
                                Opinion by Justice Lang-Miers
       Before the Court is appellant’s motion to dismiss the appeal in which appellant states that

the parties have resolved their differences and appellant no longer wishes to pursue this appeal.

Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE


150483F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CITY OF DALLAS, Appellant                           On Appeal from the 298th Judicial District
                                                    Court, Dallas County, Texas
No. 05-15-00483-CV        V.                        Trial Court Cause No. DC-11-14997-M.
                                                    Opinion delivered by Justice Lang-Miers.
NANCY BEGGS, Appellee                               Justices Brown and Schenck participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Nancy Beggs recover her costs of this appeal from
appellant City of Dallas.


Judgment entered this 20th day of November, 2015.




                                             –2–